Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 1 of 24 PageID 219



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S. Y.,

            Plaintiff,

v.                                 Case No:    2:20-cv-602-JES-MRM

UOMINI & KUDAI, LLC,

            Defendant.



                            OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion to Dismiss, Motion to Strike, or For a More Definite

Statement and Memorandum of Law in Support Thereof (Doc. #12),

filed on September 28, 202.        Plaintiff filed an Opposition (Doc.

#24) on November 2, 2020.        For the reasons set forth below, the

motion is denied.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).        On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.         Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.              Id. at
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 2 of 24 PageID 220



(Doc. #1).         On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.           Id. at (Doc. #85).         On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.                  S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                      Following

the Court’s severance order, plaintiff and the other alleged victim

filed     nearly    thirty    new    actions     against   various      defendants,

including this case.

      The Complaint (Doc. #1) 1 in this case was filed on August 19,

2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at the

Spinnaker Inn in Naples, Florida between 2013 and February 2016.

(Id. ¶¶ 2, 13, 22-24.)              The Complaint alleges that during this

time period the Spinnaker Inn was owned and operated by defendant

Uomini & Kudai, LLC.          (Id. ¶ 2.)

      The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent     hiring,    supervision,          and   retention;   (5)    negligent




      The Complaint is mistakenly titled “Third Amended Complaint”
      1

although it is the only such pleading filed in this case.



                                           2
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 3 of 24 PageID 221



rescue;    and    (6)   aiding   and    abetting,   harboring,      confining,

coercion, and criminal enterprise.           (Id. pp. 27-41.)

                                       II.

      Defendant’s motion seeks to have the Court strike several

allegations in the Complaint as well as dismiss the majority of

the claims as insufficiently pled.           The Court will address each of

these arguments in turn.

   A. Redundant, Irrelevant and Scandalous Allegations

      Defendant     argues   that      the   Complaint   contains     numerous

allegations that are redundant, irrelevant, and scandalous, and

therefore should be struck.            (Doc. #12, pp. 4-6.)      Pursuant to

Rule 12(f), a party may move to strike “any redundant, immaterial,

impertinent, or scandalous matter” within the pleadings. The Court

enjoys broad discretion in determining whether to grant or deny a

motion to strike.         Anchor Hocking Corp. v. Jacksonville Elec.

Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976).             “The purpose of

a motion to strike is to clean up the pleadings, streamline

litigation, and avoid unnecessary forays into immaterial matters.”

Hutchings v. Fed. Ins. Co., 2008 WL 4186994, *2 (M.D. Fla. Sept.

8, 2008) (marks and citation omitted).              It is not intended to

“procure the dismissal of all or part of a complaint.”                 Id.   A

motion to strike is a drastic remedy and is disfavored by the

courts.    Schmidt v. Life Ins. Co. of N. Am., 289 F.R.D. 357, 358

(M.D. Fla. 2012).       Therefore, a motion to strike should be granted



                                        3
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 4 of 24 PageID 222



only       if   “the    matter    sought   to    be    omitted    has    no   possible

relationship       to    the     controversy,    may    confuse    the    issues,   or

otherwise prejudice a party.”              Id.

       Defendant moves to strike ten paragraphs in the Complaint,

arguing the allegations therein contain (1) irrelevant “puffing”

about sex trafficking and its alleged relationship with the hotel

industry, and (2) immaterial and scandalous matters regarding

defendant’s knowledge of the tactics of sex traffickers.                        (Doc.

#12, pp. 5-6.)         Having reviewed the allegations at issue (Doc. #1,

¶¶ 3-5, 39-41, 62-64, 123), the Court declines to strike them.

The majority 2 of the allegations relate to defendant’s knowledge

of sex trafficking, the failure to prevent it, and the motivation

for doing so.          Such allegations are relevant to the type of claims

plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259 n.5, and the Court

does not find any to be overly redundant or unduly prejudicial.

Accordingly, the request to strike the allegations is denied.




       In the third paragraph, the Complaint explains why human
       2

sex trafficking is prevalent at hotels throughout the United States
and globally. (Doc. #1, ¶ 3.) While such an allegation may be
irrelevant, see S.Y., 476 F. Supp. 3d at 1259 (“[T]he Court agrees
that those [allegations] regarding sex trafficking in general and
its relationship with the hospitality industry should be stricken
as irrelevant.”), the Court cannot say that this single allegation
causes sufficient prejudice to justify the “drastic” and
“disfavored” remedy being sought. Schmidt, 289 F.R.D. at 358.



                                            4
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 5 of 24 PageID 223



   B. Failure to State a Claim

      Defendant argues Counts Two through Six should be dismissed

due to plaintiff’s failure to state a claim upon which relief may

be granted.    Federal Rule of Civil Procedure 8(a)(2) requires that

a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”          Fed. R. Civ. P.

8(a)(2).       This   obligation    “requires    more   than   labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).       To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”            Id. at 555; see

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”



                                     5
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 6 of 24 PageID 224



Iqbal, 556 U.S. at 678.            Factual allegations that are merely

consistent     with    a   defendant’s    liability       fall   short   of     being

facially plausible.         Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,     a    court    should    assume     their    veracity    and    then

determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

      (1)    Florida RICO Violation

      Count Two of the Complaint asserts a claim under Florida’s

civil RICO statute, section 772.104, Florida Statutes.                   (Doc. #1,

p. 28.)     To state a claim under the statute, plaintiff must allege

plausible     facts    showing   “(1)    conduct     or     participation      in    an

enterprise through (2) a pattern of [criminal] activity.”                   Horace-

Manasse v. Wells Fargo Bank, N.A., 521 Fed. App’x 782, 784 (11th

Cir. 2013) (quoting Lugo v. State, 845 So. 2d 74, 97 (Fla. 2003)). 3

      Defendant       argues   plaintiff      has   insufficiently       pled       the

enterprise element of her claim.             (Doc. #12, pp. 7-10.)       Florida’s




      “Since Florida RICO is patterned after federal RICO, Florida
      3

courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                         6
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 7 of 24 PageID 225



RICO statute defines enterprise to include a “group of individuals

associated in fact although not a legal entity.”                   § 772.102(3),

Fla. Stat.          “[A]n association-in-fact enterprise is simply a

continuing unit that functions with a common purpose.”                   Boyle v.

United States, 556 U.S. 938, 948 (2009).                  To sufficiently plead

such an enterprise, “a plaintiff must allege that a group of

persons shares three structural features: (1) a purpose, (2)

relationships among those associated with the enterprise, and (3)

longevity sufficient to permit these associates to pursue the

enterprise’s purpose.”            Cisneros v. Petland, Inc., 972 F.3d 1204,

1211 (11th Cir. 2020) (marks and citations omitted).                     Defendant

argues the Complaint fails to sufficiently allege it associated

with the traffickers for a “common purpose.”                 (Doc. #12, pp. 7-

10.)

       “The purpose prong contemplates ‘a common purpose of engaging

in     a   course     of    conduct’     among    the     enterprise’s      alleged

participants.”        Cisneros, 972 F.3d at 1211 (quoting United States

v.   Turkette,      452    U.S.   576,   583   (1981)).    “An   abstract    common

purpose, such as a generally shared interest in making money, will

not suffice.        Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.”                    Id.

(citations omitted).



                                          7
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 8 of 24 PageID 226



       Here, the Complaint alleges defendant “associated with the

Plaintiff       S.Y.’s    sex   traffickers     for    the     common       purpose    of

profiting off an established sex trafficking scheme.”                        (Doc. #1,

¶ 136.)    Plaintiff asserts this “association-in-fact” constitutes

an “enterprise” under Florida’s RICO statute, and that defendant

conducted or participated in the enterprise through a pattern of

criminal activity, “related by their common purpose to profit off

an institutionalized sex trafficking scheme.”                    (Id. ¶¶ 136-37.)

The Court finds these allegations sufficient to allege defendant

and the traffickers “shared the purpose of enriching themselves

through a particular criminal course of conduct.”                      Cisneros, 972

F.3d at 1211; see also United States v. Church, 955 F.2d 688, 697-

98 (11th Cir. 1992) (noting that “an association’s devotion to

‘making money from repeated criminal activity’ . . . demonstrates

an    enterprise’s       ‘common    purpose    of    engaging    in     a    course    of

conduct’”       (citations      omitted));    Burgese    v.     Starwood       Hotel   &

Resorts Worldwide, Inc., 101 F. Supp. 3d 414, 424 (D. N.J. 2015)

(on    motion    to   dismiss      Florida    RICO    claim,    court       found   that

“Plaintiff’s Amended Complaint can be read to allege a ‘common

purpose’ of furthering an institutionalized prostitution scheme to

increase    profits       for    the   participants,”          and    that    “[t]hese

allegations, though thin, are sufficient for purposes of this

motion”).




                                         8
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 9 of 24 PageID 227



      Defendant      also   argues        that     the     Complaint        fails    to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #12, p. 10.)       As previously stated, “[i]n order to state a

civil cause of action under the Florida RICO Act, a plaintiff must

allege a pattern of criminal activity.”               Arthur v. JP Morgan Chase

Bank, NA, 569 Fed. App’x 669, 682 (11th Cir. 2014) (citing §§

772.103-104, Fla. Stat.).          The statute’s definition of “criminal

activity” provides “that a particular state law crime can serve as

the predicate act for a RICO claim if it is ‘chargeable by

indictment or information’ and falls within a series of specified

provisions.”      Id. (citing § 772.102(1)(a), Fla. Stat.).                 “In order

to establish a pattern of criminal activity, the plaintiff must

allege two or more criminal acts ‘that have the same or similar

intents, results, accomplices, victims, or methods of commission’

that occurred within a five-year time span.”                  Id. at 680 (citing

§ 772.102(4), Fla. Stat.).

      Plaintiff’s      Florida     RICO       claim   is     predicated       on    the

commission of human trafficking crimes in violation of section

787.06, Florida Statutes.           (Doc. #1, ¶¶ 138, 140); see also §

772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

Chapter 787 among the types of “criminal activity” covered by the

Florida    RICO      statute).       This        provision     provides       various

punishments    for    “[a]ny     person    who    knowingly,     or    in    reckless

disregard of the facts, engages in human trafficking, or attempts



                                          9
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 10 of 24 PageID 228



 to   engage       in    human     trafficking,     or   benefits      financially       by

 receiving anything of value from participation in a venture that

 has subjected a person to human trafficking.”                    § 787.06(3), Fla.

 Stat.

        Defendant argues the RICO claim fails to allege a pattern of

 criminal activity because the Complaint “provides a several year

 span    and   no       specific    allegations     of   when   the    predicate       acts

 allegedly     occurred,”           making   it     “impossible       to     discern    if

 [defendant] committed two or more predicate acts in the required

 timeframe.”            (Doc. #12, p. 10.)           The Court disagrees.              The

 Complaint     alleges         plaintiff     was    trafficked        on   a   “regular,

 consistent and/or repeated basis” at various hotels in Naples,

 Florida, and at the Spinnaker Inn from approximately 2013 to 2016.

 (Doc. #1, ¶ 68.)          The Complaint describes how the sex trafficking

 occurred at the Spinnaker Inn and the “routine conduct” taking

 place    as   a    result,      as   well   as    alleges   defendant’s       employees

 participated in the trafficking, made promises to the traffickers

 not to interfere with it, and knowingly turned a blind eye to it.

 (Id. ¶¶ 72, 73, 75, 80, 205, 207.)                Viewing the allegations in the

 light most favorable to plaintiff, the Court finds this sufficient

 to   allege       two    or   more   predicate      acts    within    the     applicable

 timeframe.

        Finally, defendant argues the Complaint contains insufficient

 allegations regarding causation.                  (Doc. #12, p. 11.)          Under the



                                             10
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 11 of 24 PageID 229



 Florida RICO statute, a plaintiff must demonstrate that their

 injuries were proximately caused by the RICO violations.                              See

 Bortell v. White Mountains Ins. Grp., Ltd., 2 So. 3d 1041, 1047

 (Fla. 4th DCA 2009).          “A wrongful act is a proximate cause if it

 is a substantive factor in the sequence of responsible causation.”

 Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,

 1307 (11th Cir. 2003) (marks and citation omitted).                     Furthermore,

 a plaintiff “must show a ‘direct relation between the injury

 asserted and the injurious conduct alleged.’”                Id. (quoting Holmes

 v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992)).                        “Indirect

 harm is insufficient to sustain a cause of action under the RICO

 statutes.”     Bortell, 2 So. 3d at 1047; see also O’Malley, 599 So.

 2d at 1000 (“[I]ndirect injuries, that is, injuries sustained not

 as a direct result of predicate acts . . . will not allow recovery

 under Florida RICO.”).

       Defendant argues that the Complaint contains no plausible

 allegations that it engaged in any conduct that was the proximate

 cause   of    plaintiff’s     alleged     injuries.        (Doc.      #12,     p.    11.)

 Defendant also notes that the Complaint “is void of any allegation

 that that [sic] [defendant] had specific knowledge of Plaintiff.”

 (Id.)   Plaintiff responds that she has sufficiently pled proximate

 cause   and    consequential     damages       by    alleging   she     “was    at    the

 Spinnaker Inn as part of the sexual trafficking scheme and her

 injuries      were   caused    by   and    in       furtherance    of    the    sexual



                                           11
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 12 of 24 PageID 230



 trafficking scheme.”         (Doc. #24, p. 12.)         Having reviewed the

 allegations in the Complaint, the Court agrees with plaintiff. 4

       The Complaint alleges defendant “was on notice of repeated

 incidents of sex trafficking occurring on its hotel premises,” and

 yet   “failed    to   take   the   necessary    actions    to    prevent    sex

 trafficking from taking place.”          (Doc. #1, ¶ 44.)       The Complaint

 also alleges numerous ways in which defendant could have identified

 and prevented the sex trafficking from occurring.              (Id. ¶¶ 46-61.)

 Finally,   the    Complaint    alleges    the   “acts    and    omissions   of

 [defendant] served to support, facilitate, harbor, and otherwise

 further the traffickers’ sale and victimization” of plaintiff “for

 commercial sexual exploitation by repeatedly renting rooms to

 people they [sic] knew or should have known were engaged in sex

 trafficking.”     (Id. ¶ 102.)      “[B]y knowingly, or with reckless

 disregard, repeatedly allowing sex trafficking to occur on its

 premises between 2013 and 2016,” defendant’s “acts have yielded




       4Unlike the federal RICO statute, “the Florida statute does
 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal
 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236, *3
 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami, 2007
 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business
 or property’ injuries. . . . The plain language of the Florida
 statute does not exclude pecuniary losses resulting from personal
 injury. Accordingly, Mr. Townsend can sue under the Florida RICO
 statute for his loss of employment and personal injuries.”).



                                      12
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 13 of 24 PageID 231



 consistent     results     and    caused        economic,     physical,    and

 psychological injuries” to plaintiff.           (Id. ¶¶ 139, 142.)

       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause.           See Burgese, 101 F.

 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions

 entirely     distinct    form    [sic]    the     alleged    predicate    RICO

 violations, proximate cause is lacking as a matter of law.”).

       (2)   Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability (Doc. #1, p. 30), which is a form of negligence action.

 “The elements for negligence are duty, breach, harm, and proximate

 cause; the additional elements for a claim of premises liability

 include the defendant’s possession or control of the premises and

 notice of the dangerous condition.”              Lisanti v. City of Port

 Richey, 787 So. 2d 36, 37 (Fla. 2d DCA 2001).               Plaintiff alleges

 defendant owed her a variety of duties, that it breached these

 duties, and that as a direct and proximate result, she suffered

 bodily injury.      (Doc. #1, ¶¶ 151-65.)           Plaintiff also alleges

 defendant had actual or constructive knowledge of sex trafficking



                                      13
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 14 of 24 PageID 232



 occurring on the premises, that it knew or should have known the

 risk of such criminal conduct taking place would be unreasonably

 high without appropriate precautions, and that it had actual or

 constructive knowledge of the dangerous conditions plaintiff was

 in.   (Id.   ¶¶ 156-58.)

       Defendant     argues     the    premise     liability    claim     is

 insufficiently pled, first challenging the duty element of the

 claim.   (Doc. #12, pp. 12-13.)      Under Florida law, a property owner

 generally owes two duties to an invitee:

       (1) the duty to use reasonable care in maintaining the
       property in a reasonably safe condition; and (2) the
       duty to warn of latent or concealed dangers which are or
       should be known to the owner and which are unknown to
       the invitee and cannot be discovered through the
       exercise of due care.

 Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

 2012).    Defendant argues that it did not have a duty to warn

 plaintiff of the danger of sex trafficking because plaintiff was

 aware of the trafficking herself.         (Doc. #12, p. 13); see also

 Emmons v. Baptist Hosp., 478 So. 2d 440, 442 (Fla. 1st DCA 1985)

 (“A prerequisite to the imposition upon the landowner of a duty to

 warn is that the defendant’s knowledge of the danger must be

 superior to that of the business invitee.”).        However, plaintiff’s

 premise liability claim is not based upon a duty to warn, but

 rather a duty to maintain the property in a reasonably safe

 condition.      (Doc.   #1,   ¶¶   151-55.)     Accordingly,   defendant’s




                                      14
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 15 of 24 PageID 233



 argument as it relates to a duty to warn is irrelevant.                 See

 Dampier, 82 So. 3d at 206 (“The open and obvious nature of a hazard

 may discharge a landowner’s duty to warn, but it does not discharge

 the landowner’s duty to maintain the property in a reasonably safe

 condition.”).

       Next, defendant argues there could be no duty to protect

 plaintiff from the criminal conduct of third parties because such

 conduct was not foreseeable.        (Doc. #12, pp. 13-15.)       The Court

 disagrees with this argument as well.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”         Banosmoreno v. Walgreen Co.,

 299 Fed. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.      Fed. R. Civ. P. 9(b).

       The   Complaint   contains    sufficient    allegations    that   sex

 trafficking was occurring at the Spinnaker Inn and that defendant

 knew or should have known of it.       (Doc. #1, ¶¶ 39-45, 80-90, 131.)




                                     15
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 16 of 24 PageID 234



 The Court finds such allegations sufficient to satisfy the notice

 pleading requirements.

       Finally, defendant argues the premise liability claim fails

 because “Plaintiff cannot establish a causal link between her

 purported injuries and [defendant’s] purported negligence.”            (Doc.

 #12, p. 15.)     The Court disagrees.      As noted, the Complaint alleges

 defendant was on notice of the sex trafficking occurring at the

 Spinnaker Inn and not only failed to prevent it, but knowingly

 turned a blind eye to it in exchange for increased profits.              The

 Complaint also alleges that as a result of defendant’s actions,

 plaintiff suffered various injuries and damages.               Contrary to

 defendant’s suggestion that plaintiff’s injuries were the result

 of a “freakish and improbable chain of events,” (Doc. #12, p. 15),

 the   Court    finds   the   Complaint    sufficiently   alleges   proximate

 cause.      Accordingly, the Court denies defendant’s request to

 dismiss the claim as insufficiently pled.

       (3)     Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention.          (Doc. #1, p. 34.)     “To state

 a claim under Florida law for negligent hiring, supervision and/or

 retention, a plaintiff must establish that the employer owed a

 legal duty to the plaintiff to exercise reasonable care in hiring

 and retaining safe and competent employees.”         Clary v. Armor Corr.

 Health Servs., Inc., 2014 WL 505126, *4 (M.D. Fla. Feb. 7, 2014)



                                      16
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 17 of 24 PageID 235



 (citations omitted).       “Florida law also holds employers liable for

 reasonably      foreseeable     damages     resulting     from   the    negligent

 training of its employees and agents.”            Id. (citing Lewis v. City

 of St. Petersburg, 260 F.3d 1260, 1265 (11th Cir. 2001)).                  “For an

 employer to owe a plaintiff a duty, the plaintiff must be in the

 zone of risk that was reasonably foreseeable to the employer.”

 Id. (citation omitted).

        Accordingly, to state a claim, the plaintiff must allege
        facts that would establish a nexus between the plaintiff
        and the tortfeasor’s employment from which a legal duty
        would flow from the defendant-employer to the plaintiff.
        The plaintiff must then establish that the defendant-
        employer breached that duty and that the breach caused
        him damage.

 Id. (citations omitted).

        The Complaint alleges defendant was in control of the hiring,

 instructing, training, supervising, and terminating of the hotel

 employees, and that defendant had a duty to make an appropriate

 investigation of the employees.               (Doc. #1, ¶¶ 171-72.)             The

 Complaint further alleges that defendant knew or should have known

 that hotel employees were “allowing criminals to rent rooms for

 prostitution and drug dealing,” “failing to either identify and/or

 report    the    human   sex    trafficking      and    foreseeable     harm”   of

 plaintiff, and “failing to refuse continued lodging services to

 human sex traffickers.”         (Id. ¶¶ 174-76.)        The Complaint concludes

 that     defendant   was       negligent    in    its     hiring,      employment,

 supervision, and termination decisions regarding the employees,



                                        17
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 18 of 24 PageID 236



 and that the sex trafficking of plaintiff was a foreseeable and

 direct result.     (Id. ¶¶ 177-81.)

       Defendant        seeks     dismissal        of    the        negligent     hiring,

 supervision, and retention claim based on pleading deficiencies,

 arguing that the claim fails because the Complaint lacks sufficient

 factual     allegations        that   defendant        was    on    notice     of   unfit

 employees.     (Doc. #12, p. 17); see also Bright v. City of Tampa,

 2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an employer

 fails to take a corrective action against an employee because the

 employer had no notice of problems with the employee’s fitness,

 the   employer    is    not     liable    under    Florida         law   for   negligent

 supervision or retention.”).             The Court disagrees.            The Complaint

 sufficiently      alleges       facts     suggesting         sex     trafficking     was

 occurring at the hotel, that the employees knew of it and failed

 to prevent it, and that due to its control over the employees,

 defendant knew or should have known of it.                     (Doc. #1, ¶¶ 72-94,

 168-76.) The Court finds such allegations sufficient at this stage

 of the proceedings and, accordingly, denies the request to dismiss

 the negligent hiring, supervision, and retention claim.

       (4)    Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue.     (Doc. #1, p. 36.)            The Complaint alleges defendant, as

 the owner and operator of the Spinnaker Inn, had a duty to keep

 the premises safe and prevent foreseeable criminal activity, as



                                            18
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 19 of 24 PageID 237



 well as a duty “to make safe a dangerous condition at the Spinnaker

 Inn and to rescue its hotel guests, specifically Plaintiff S.Y.,

 from the peril it created.”       (Id. ¶¶ 184, 187, 193.)   The Complaint

 alleges that by various acts and omissions, defendant breached

 these duties and that the continuous sex trafficking of plaintiff

 was the direct and foreseeable result.          (Id. ¶¶ 189-91, 195-96,

 198.)     Defendant argues the negligent rescue claim should be

 dismissed as insufficiently pled.         (Doc. #12, pp. 18-19.)

       There is no common law duty to rescue a stranger.          Estate of

 Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

 (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.

 1986)).     “A well-established exception to this rule, however,

 provides that an innkeeper is ‘under an ordinary duty of care to

 [a guest] after he knows or has reason to know the [guest] is ill

 or injured.”    De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013 WL

 148401, *3 (S.D. Fla. Jan. 14, 2013) (quoting L.A. Fitness, Int’l,

 LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see also

 Abramson v. Ritz Carlton Hotel Co., LLC, 480 Fed. App’x 158, 161

 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

 assist an injured person unless a special relationship, such as

 that between an innkeeper and its guests, exists between the

 parties.”    (citation omitted)).

       Defendant   argues    the   negligent    rescue   claim   should   be

 dismissed because it is insufficiently pled under the “rescue



                                      19
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 20 of 24 PageID 238



 doctrine.”       (Doc. #12, pp. 18-19.)      Under Florida law, the rescue

 doctrine holds a tortfeasor liable for injuries to a third party

 who is hurt in attempting to rescue the direct victim of the

 tortfeasor.        Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th

 Cir. 2008) (citation omitted). “The basic precept of this doctrine

 ‘is that the person who has created a situation of peril for

 another will be held in law to have caused peril not only to the

 victim, but also to his rescuer, and thereby to have caused any

 injury suffered by the rescuer in the rescue attempt.’”                Menendez

 v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181 (Fla. 3d DCA

 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d 700, 702 (Fla.

 4th DCA 1999)).

        As plaintiff correctly argues in response (Doc. #24, pp. 17-

 18), the rescue doctrine is not implicated by plaintiff’s negligent

 rescue claim.       See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

 Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

 separate from, the affirmative duty to rescue an imperiled party

 that       the   courts   impose   on   persons   in    some    situations.”).

 Accordingly,       because   the   rescue    doctrine   is     not   applicable,

 defendant’s request for dismissal based on the doctrine is denied. 5




        Defendant also suggests hotels only have a limited duty to
        5

 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest defendant knew plaintiff was in need of aid. (Doc. #12,
 p. 18.) However, the Court finds the Complaint contains sufficient


                                         20
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 21 of 24 PageID 239



       (5)    Aiding and Abetting, Harboring, Confining, Coercion and

              Criminal Enterprise

       Finally, Count Six of the Complaint asserts a claim of aiding

 and abetting against defendant.         (Doc. #1, p. 39.)      The Complaint

 accuses     defendant   of   “aiding   and   abetting    unlawful   activity

 including unlawful confinement, imprisonment, assault and battery

 by [plaintiff’s] sex traffickers and ‘Johns.’”                 (Id. ¶ 199.)

 Defendant argues the claim must be dismissed because (1) it asserts

 defendant “aided and abetted the criminal act of sex trafficking

 in violation of the TVPRA,” and (2) the TVPRA does not provide a

 cause of action for aiding and abetting.                (Doc. #12, p. 19.)

 Having reviewed the allegations in the Complaint and the relevant

 case law, the Court finds defendant is misinterpreting the claim.

       Florida   courts   have   recognized     aiding    and   abetting   the

 commission of a tort as a standalone claim.        See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).              This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part




 allegations to satisfy this requirement.           (Doc. #1, ¶¶ 81, 82,
 194.)



                                        21
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 22 of 24 PageID 240



 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”         Angell v. Allergan Sales, LLC, 2019 WL

 3958262, *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank

 of Am., N.A., 455 Fed. App’x 904, 906 (11th Cir. 2012) (applying

 the above elements to three Florida tort claims).                    These cases

 demonstrate Florida recognizes a common-law claim of aiding and

 abetting tortious conduct.

       Here,   the    Complaint    alleges    defendant     aided   and     abetted

 plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, and to the extent the claim alleges defendant has

 actual knowledge 6, the Court finds it sufficient to state a claim.

 Accordingly, the Court denies defendant’s request for dismissal.

    C. More Definite Statement

       Finally,      defendant    asserts    that   the   Complaint    is   vague,

 ambiguous, and fails to provide sufficient information to allow it

 to formulate a response.         (Doc. #12, p. 20.)        Defendant requests

 the Court exercise its discretion and order plaintiff provide a




       6 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.



                                        22
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 23 of 24 PageID 241



 more definite statement pursuant to Rule 12(e) of the Federal Rules

 of Civil Procedure.     (Id.)

       Rule 12(e) provides that “[a] party may move for a more

 definite statement of a pleading to which a responsive pleading is

 allowed but which is so vague or ambiguous that the party cannot

 reasonably prepare a response.”        Fed. R. Civ. P. 12(e); see also

 Ramirez v. F.B.I., 2010 WL 5162024, *2 (M.D. Fla. Dec. 14, 2010)

 (“A Rule 12(e) motion is appropriate if the pleading is so vague

 or ambiguous that the opposing party cannot respond, even with a

 simple denial, in good faith, without prejudice to [itself].”

 (marks and citation omitted)).

       The Court finds the Complaint is not “so vague or ambiguous”

 that defendant cannot reasonably prepare a response, and therefore

 denies the request for a more definite statement under Rule 12(e).

 See Ramirez, 2010 WL 5162024, *2 (“The [Rule 12(e)] motion is

 intended to provide a remedy for an unintelligible pleading, rather

 than a vehicle for obtaining greater detail.” (citation omitted));

 Eye Care Int’l, Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D.

 Fla. 2000) (noting that “motions for a more definite statement are

 not favored in light of the liberal discovery practice,” and that

 “a motion for more definite statement is not to be used as a

 substitute for discovery”); cf. LeBlanc v. LVNV Funding, LLC, 2019

 WL 2492124, *1 (M.D. Fla. June 14, 2019) (granting motion for more

 definite statement, finding “the Complaint contains no facts” and



                                     23
Case 2:20-cv-00602-JES-MRM Document 40 Filed 02/24/21 Page 24 of 24 PageID 242



 was “not sufficiently specific to place defendant on notice of the

 claims against it”).

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion to Dismiss, Motion to Strike, or For a

 More Definite Statement and Memorandum of Law in Support Thereof

 (Doc. #12) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this         24th    day of

 February, 2021.




 Copies:
 Parties of record




                                     24
